                                                                            GLERK'S OFFICE U.S.DIST.COURT
                                                                                   AT ROANOKE,VA
                                                                                         FILED

                                                                                 FEB 11 2215
                        IN THE UM TED STATESDISTRICT CbURT                     J -   UD'I
                                                                                        R ' LER
                                                                              BK
                    FORTHEF DANW
                            ESTERN
                                 LLE
                                   DIS
                                     DI
                                      TRI
                                       WS
                                        CT
                                         ION
                                           OFW RGINIA                             DEP /CLERK



UM TED STATE S O F AM ER ICA                              SEA L E D

V.                                                      'CriminalNo4:19-CR-ç
                                                                      .



M u c u s LA sn v sEu o .and
LAuuv oAvlsm cu ltsok,zR.
                                    M O TIO N T O SE AL

       Com esnow the United StatesofAmerica through itsattorney and requeststhatthe above

indictm entbe sealed.

       1.Thegovernmentstatesthatthedisclosureoftheaboveindictmentwouldjeopardizethe
investigation and capture ofthe defendants.

       2. The governm entrequeststhatthe indictm entbe sealed for 30 days oruntilthe arrestof

defendants,whicheverissooner.

                                                 Respectfully subm itted,

                                                 TH O M AS T.CU LLEN
                                                 United StatesA ttorney


D ate:February 14,2019
                                                 R.M drew Bassford
                                                 A ssistantUrlited StatesAttom ey
                                                 VA State BarN o.42584




     Case 4:19-cr-00004-JLK Document 1 Filed 02/14/19 Page 1 of 1 Pageid#: 1
